

114 S2900 IS: Preventing Terrorism Through Social Media Act of 2016
U.S. Senate
2016-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2900IN THE SENATE OF THE UNITED STATESMay 9, 2016Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the Secretary of State to offer rewards for information found on social media that lead
			 to the arrest or conviction of an individual involved in the planning of
			 an act of terrorism in the United States.
	
 1.Short titleThis Act may be cited as the Preventing Terrorism Through Social Media Act of 2016. 2.Rewards authorized (a)In generalIn accordance with the Rewards for Justice program authorized under section 36(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b)), the Secretary of State shall have the discretion to offer a reward of at least $25,000 to any individual who furnishes information found on social media leading to the arrest or conviction in any country of any individual for committing, conspiring or attempting to commit, or aiding or abetting in the commission of an act of terrorism in the United States.
 (b)Total awards for an individualThe total amount of rewards offered under subsection (a) may not exceed $5,000,000.